Exhibit 10.2

 

 

 

AMENDED AND RESTATED SECURITY AGREEMENT

Dated as of August 1, 2013

among

ENTRAVISION COMMUNICATIONS CORPORATION

and

Each Other Grantor

From Time to Time Party Hereto

and

GENERAL ELECTRIC CAPITAL CORPORATION,

as Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

       

Page

  

ARTICLE I DEFINED TERMS

     2   

        Section 1.1

  

Definitions

     2   

        Section 1.2

  

Certain Other Terms.

     6   

ARTICLE II GRANT OF SECURITY INTEREST

     7   

        Section 2.1

  

Collateral

     7   

        Section 2.2

  

Grant of Security Interest in Collateral

     8   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     8   

        Section 3.1

  

Title; No Other Liens

     8   

        Section 3.2

  

Perfection and Priority

     9   

        Section 3.3

  

Jurisdiction of Organization; Chief Executive Office

     9   

        Section 3.4

  

Locations of Inventory, Equipment and Books and Records

     10   

        Section 3.5

  

Pledged Collateral

     10   

        Section 3.6

  

Instruments and Tangible Chattel Paper Formerly Accounts

     10   

        Section 3.7

  

Intellectual Property.

     10   

        Section 3.8

  

Commercial Tort Claims

     11   

        Section 3.9

  

Specific Collateral

     11   

        Section 3.10

  

Enforcement

     11   

        Section 3.11

  

Representations and Warranties of the Credit Agreement and Indenture

     11   

ARTICLE IV COVENANTS

     12   

        Section 4.1

  

Maintenance of Perfected Security Interest; Further Documentation and Consents

     12   

        Section 4.2

  

Changes in Locations, Name, Etc

     13   

        Section 4.3

  

Pledged Collateral

     14   

        Section 4.4

  

Accounts

     14   

        Section 4.5

  

Commodity Contracts

     15   

        Section 4.6

  

Delivery of Instruments and Tangible Chattel Paper and Control of Investment
Property, Letter-of-Credit Rights and Electronic Chattel Paper

     15   

        Section 4.7

  

Intellectual Property

     15   

        Section 4.8

  

Notices

     17   

        Section 4.9

  

Notice of Commercial Tort Claims

     17   

        Section 4.10

  

Controlled Securities Account.

     17   

        Section 4.11

  

Deposit Accounts.

     17   

ARTICLE V REMEDIAL PROVISIONS

     17   

        Section 5.1

  

Code and Other Remedies

     17   

        Section 5.2

  

Accounts and Payments in Respect of General Intangibles

     21   

        Section 5.3

  

Pledged Collateral

     22   

        Section 5.4

  

Proceeds to be Turned over to and Held by Agent

     23   

        Section 5.5

  

Sale of Pledged Collateral

     23   

        Section 5.6

  

Deficiency

     24   

        Section 5.7

  

Compliance with Communications Act and Other Applicable Law.

     24   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

        Page   

ARTICLE VI AGENT

     26   

        Section 6.1

  

Agent’s Appointment as Attorney-in-Fact

     26   

        Section 6.2

  

Authorization to File Financing Statements

     27   

        Section 6.3

  

Authority of Agent

     27   

        Section 6.4

  

Duty; Obligations and Liabilities

     28   

ARTICLE VII MISCELLANEOUS

     28   

        Section 7.1

  

Reinstatement

     28   

        Section 7.2

  

Release of Collateral

     29   

        Section 7.3

  

Independent Obligations

     29   

        Section 7.4

  

No Waiver by Course of Conduct

     29   

        Section 7.5

  

Amendments in Writing

     30   

        Section 7.6

  

Additional Grantors; Additional Pledged Collateral

     30   

        Section 7.7

  

Notices

     30   

        Section 7.8

  

Successors and Assigns

     30   

        Section 7.9

  

Counterparts

     30   

        Section 7.10

  

Severability

     30   

        Section 7.11

  

Governing Law

     31   

        Section 7.12

  

Waiver of Jury Trial

     31   

        Section 7.13

  

Amendment and Restatement of Original Security Agreement

     31   

 

ii



--------------------------------------------------------------------------------

ANNEXES AND SCHEDULES

 

Annex 1       

    Form of Pledge Amendment

   Annex 2       

    Form of Joinder Agreement

   Annex 3       

    Form of Intellectual Property Security Agreement

Schedule 1   

    Commercial Tort Claims

   Schedule 2   

    Filings

   Schedule 3   

    Jurisdiction of Organization; Chief Executive Office

Schedule 4   

    Location of Inventory and Equipment

Schedule 5   

    Pledged Collateral

Schedule 6   

    Intellectual Property

     

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED SECURITY AGREEMENT, dated as of August 1, 2013, by
Entravision Communications Corporation (the “Company”) and each of the other
entities listed on the signature pages hereof or that becomes a party hereto
pursuant to Section 7.6 (together with the Company, the “Grantors”), in favor of
General Electric Capital Corporation (“GE Capital”), as administrative agent (in
such capacity, together with its successors and permitted assigns, “Agent”) for
the benefit of the Secured Parties.

W I T N E S S E T H:

WHEREAS, the Company, the other persons party thereto that were designated as a
“Credit Party”, the lenders from time to time party thereto and General Electric
Capital Corporation, as agent, entered into that certain Credit Agreement, dated
as of July 27, 2010 (as amended, modified, restated and/or supplemented, the
“2010 Credit Agreement”);

WHEREAS, the Company, the other persons party thereto that were designated as a
“Credit Party”, the lenders from time to time party thereto and General Electric
Capital Corporation, as agent, entered into that certain Credit Agreement, dated
as of December 20, 2012 (as amended, modified, restated and/or supplemented, the
“2012 Credit Agreement”), pursuant to which the Company refinanced all of the
Indebtedness and other obligations outstanding under the 2010 Credit Agreement;

WHEREAS, the Company and each of the Grantors party thereto entered into that
certain Security Agreement, dated as of July 27, 2010 (as amended, modified,
restated and/or supplemented prior to the date hereof, the “Original Security
Agreement”) in favor of General Electric Capital Corporation, as collateral
trustee for the secured parties named therein (in such capacity, the “Collateral
Trustee”);

WHEREAS, pursuant to that certain Credit Agreement dated as of May 31, 2013 (as
the same may be amended, modified, restated and/or supplemented from time to
time, the “Credit Agreement”) among the Company, the other persons party thereto
that are designated as a “Credit Party”, the lenders from time to time party
thereto, and Agent, the lenders have severally agreed to make extensions of
credit to the Company upon the terms and subject to the conditions set forth
therein in order to, among other things, refinance all of the Indebtedness and
other obligations outstanding under the 2012 Credit Agreement;

WHEREAS, the Company, the Grantors from time to time party thereto, the
Collateral Trustee, the Agent and other priority debt representatives from time
to time party thereto have entered into that certain Collateral Trust and
Intercreditor Agreement, dated as of July 27, 2010 (as the same may be amended,
modified, restated and/or supplemented from time to time, the “Collateral Trust
Agreement”), setting forth certain rights of the Collateral Trustee and the
Secured Parties (as defined therein) with respect to the Collateral;



--------------------------------------------------------------------------------

WHEREAS, each Grantor (other than the Company) has agreed to guaranty the
Obligations of the Company pursuant to that certain Guaranty, dated as of
May 31, 2013 (as the same may be amended, modified, restated and/or supplemented
from time to time, the “Guaranty”);

WHEREAS, each Grantor derives substantial direct and indirect benefits from the
making of the extensions of credit under the Credit Agreement;

WHEREAS, on the date hereof, the Company borrowed the Tranche B Term Loans under
the Credit Agreement and used the proceeds thereof to, among other things,
redeem, repurchase or otherwise retire in full the Company’s Senior Notes;

WHEREAS, on the date hereof, in accordance with the Credit Agreement,
immediately following the payment in full of the Company’s Senior Notes, (a) the
Collateral Trustee assigned all of its right, title and interest under the
Original Security Agreement, including all of the liens and security interests
granted by the grantors thereunder, to Agent, pursuant to an Assignment
Agreement, dated as of the date hereof (the “Assignment Agreement”) between the
Collateral Trustee and Agent and (b) Agent, in its capacity as the “Revolver
Agent” under the Intercreditor Agreement (as defined in the Original Security
Agreement), delivered an Act of Instructing Debtholders (as defined in such
Intercreditor Agreement) terminating the Intercreditor Agreement;

WHEREAS, it is a condition to the continuing obligation of the Lenders and the
L/C Issuers to make their respective extensions of credit to the Company under
the Credit Agreement that the Grantors shall execute and deliver this Agreement
to Agent; and

NOW, THEREFORE, the parties hereto agree that, in consideration of the benefits
accruing to each Grantor, the receipt and sufficiency of which are hereby
acknowledged, each Grantor hereby makes the following representations and
warranties to Agent for the benefit of the Secured Parties and hereby covenants
and agrees with Agent for the benefit of the Secured Parties as follows:

ARTICLE I

DEFINED TERMS

Section 1.1      Definitions.  (a) Capital terms used herein without definition
are used as defined in the Credit Agreement.

(b)      The following terms have the meanings given to them in the UCC and
terms used herein without definition that are defined in the UCC have the
meanings given to them in the UCC (such meanings to be equally applicable to
both the singular and plural forms of the terms defined): “account”, “account
debtor”, “as-extracted collateral”, “certificated security”, “chattel paper”,
“commercial tort claim”, “commodity contract”, “deposit account”, “electronic
chattel paper”, “equipment”, “farm products”, “fixture”, “general intangible”,
“goods”, “health-care-insurance

 

2



--------------------------------------------------------------------------------

receivable”, “instruments”, “inventory”, “investment property”,
“letter-of-credit right”, “proceeds”, “record”, “securities account”,
“security”, “supporting obligation” and “tangible chattel paper”.

(c)      The following terms shall have the following meanings:

“Agreement” means this Security Agreement.

“Applicable IP Office” means the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency within or outside
the United States.

“Cash Collateral Account” means a deposit account or securities account subject,
in each instance, to a Control Agreement, other than accounts established to
cash collateralize L/C Reimbursement Obligations (as defined in the Credit
Agreement).

“Collateral” has the meaning specified in Section 2.1.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Control Agreement” means a tri-party deposit account, securities account or
commodities account control agreement by and among the applicable Grantor, Agent
and the depository, securities intermediary or commodities intermediary, each in
form and substance reasonably satisfactory to Agent and in any event providing
to Agent “control” of such deposit account, securities account or commodities
account within the meaning of Articles 8 and 9 of the UCC.

“Controlled Securities Account” means each securities account (including all
financial assets held therein and all certificates and instruments, if any,
representing or evidencing such financial assets) that is the subject of an
effective Control Agreement.

“Excluded Equity” means (i) any voting Stock in excess of 66% of the outstanding
voting Stock and Stock Equivalents of any Subsidiary if a 956 Impact exists with
respect to a pledge of a greater percentage of the voting Stock and Stock
Equivalents of such Subsidiary and (ii) any Stock to the extent a pledge thereof
would violate any applicable law or would require the consent of any
Governmental Authority which consent has not been obtained. For the purposes of
this definition, “voting Stock and Stock Equivalents” means, with respect to any
issuer, the issued and outstanding shares of each class of Stock and Stock
Equivalents of such issuer entitled to vote (within the meaning of Treasury
Regulations § 1.956-2(c)(2)). A “956 Impact” will be deemed to exist upon the
pledge of over 66% of the voting Stock (or Stock Equivalents) of (x) any present
or future Domestic Subsidiary that is not otherwise required to become a
Guarantor, (y) any entity that is a CFC, (z) a Disregarded Entity or a Foreign
Subsidiary treated as a partnership for U.S. federal income tax purposes, in
each case, that owns (either directly or through one or more Disregarded
Entities) no material assets other than direct or indirect Stock (or Stock
Equivalents) in CFCs or CFC Debt.

 

3



--------------------------------------------------------------------------------

“Excluded Property” means, collectively, (i) Excluded Equity, (ii) any permit or
license or any Contractual Obligation (including, without limitation, any Media
License) entered into by any Grantor (A) that prohibits or requires the consent
of any Person other than the Company and its Affiliates which has not been
obtained as a condition to the creation by such Grantor of a Lien on any right,
title or interest in such permit, license or Contractual Obligation or any Stock
or Stock Equivalent related thereto or (B) to the extent that any Requirement of
Law applicable thereto prohibits the creation of a Lien thereon, but only, with
respect to the prohibition in (A) and (B), to the extent, and for as long as,
such prohibition is not terminated or rendered unenforceable or otherwise deemed
ineffective by the UCC or any other Requirement of Law, (iii) any “intent to
use” Trademark applications for which a statement of use has not been filed (but
only until such statement is filed), (iv) any Existing L/C Cash Collateral,
(v) equipment that is the subject of a purchase-money security interest or
Capital Lease permitted under the Credit Agreement to the extent the underlying
documents governing such purchase-money security interest or Capital Lease
prohibit the Agent’s lien in such equipment and (vi) any secured CFC Debt;
provided, however, “Excluded Property” shall not include any proceeds, products,
substitutions or replacements of Excluded Property (unless such proceeds,
products, substitutions or replacements would otherwise constitute Excluded
Property).

“Excluded Swap Obligation” means, with respect to any Grantor other than the
Company, (x) as it relates to all or a portion of the guarantee of such Grantor,
any Swap Obligation if, and to the extent that, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Grantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guarantee of such Grantor becomes effective with
respect to such Swap Obligation or (y) as it relates to all or a portion of the
grant by such Grantor of a security interest, any Swap Obligation if, and to the
extent that, such Swap Obligation (or such security interest in respect thereof)
is or becomes illegal under the Commodity Exchange Act or any rule, regulation
or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Grantor’s failure for
any reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the security
interest of such Grantor becomes effective with respect to such Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such guarantee or security interest is
or becomes illegal.

“Material Intellectual Property” means Intellectual Property that is owned by or
licensed to a Grantor and material to the conduct of any Grantor’s business.

 

4



--------------------------------------------------------------------------------

“Permitted Liens” means those Liens which are permitted to be incurred under
each of the Loan Documents.

“Pledged Certificated Stock” means all certificated securities and any other
Stock or Stock Equivalent of any Person evidenced by a certificate, instrument
or other similar document (as defined in the UCC), in each case owned by any
Grantor, and any distribution of property made on, in respect of or in exchange
for the foregoing from time to time, including all Stock and Stock Equivalents
listed on Schedule 5. Pledged Certificated Stock excludes any Excluded Property
and any Cash Equivalents that are not held in Controlled Securities Accounts to
the extent permitted by Section 4.10 hereof.

“Pledged Collateral” means, collectively, the Pledged Stock and the Pledged Debt
Instruments.

“Pledged Debt Instruments” means all right, title and interest of any Grantor in
instruments evidencing any Indebtedness owed to such Grantor or other
obligations, and any distribution of property made on, in respect of or in
exchange for the foregoing from time to time, including all Indebtedness
described on Schedule 5, issued by the obligors named therein. Pledged Debt
Instruments excludes any Cash Equivalents that are not held in Controlled
Securities Accounts to the extent permitted by Section 4.10 hereof.

“Pledged Investment Property” means any investment property of any Grantor, and
any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, other than any Pledged Stock or Pledged Debt
Instruments. Pledged Investment Property excludes any Cash Equivalents that are
not held in Controlled Securities Accounts to the extent permitted by
Section 4.10 hereof.

“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.

“Pledged Uncertificated Stock” means any Stock or Stock Equivalent of any Person
that is not Pledged Certificated Stock, including all right, title and interest
of any Grantor as a limited or general partner in any partnership not
constituting Pledged Certificated Stock or as a member of any limited liability
company, all right, title and interest of any Grantor in, to and under any
Organization Document of any partnership or limited liability company to which
it is a party, and any distribution of property made on, in respect of or in
exchange for the foregoing from time to time, including in each case those
interests set forth on Schedule 5, to the extent such interests are not
certificated. Pledged Certificated Stock excludes any Excluded Property and any
Cash Equivalents that are not held in Controlled Securities Accounts to the
extent permitted by Section 4.10 hereof.

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor and other consultants and agents of or to such Person or any of
its Affiliates.

 

5



--------------------------------------------------------------------------------

“Restatement Effective Date” has the meaning specified in Section 7.13(a).

“Swap Obligation” means, with respect to any Grantor other than the Company, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of any applicable Requirement of Law, any of the
attachment, perfection or priority of Agent’s or any other Secured Party’s
security interest in any Collateral is governed by the Uniform Commercial Code
of a jurisdiction other than the State of New York, “UCC” shall mean the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such attachment, perfection or priority and for
purposes of the definitions related to or otherwise used in such provisions.

“Vehicles” means all vehicles covered by a certificate of title law of any
state.

Section 1.2      Certain Other Terms.

(a)      The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms. References herein to an
Annex, Schedule, Article, Section or clause refer to the appropriate Annex or
Schedule to, or Article, Section or clause in this Agreement. Where the context
requires, provisions relating to any Collateral when used in relation to a
Grantor shall refer to such Grantor’s Collateral or any relevant part thereof.

(b)       Other Interpretive Provisions.

(i)      Defined Terms.    Unless otherwise specified herein or therein, all
terms defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto.

(ii)      The Agreement.    The words “hereof”, “herein”, “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.

(iii)      Certain Common Terms.    The term “including” is not limiting and
means “including without limitation.”

 

6



--------------------------------------------------------------------------------

(iv)      Performance; Time.    Whenever any performance obligation hereunder
(other than a payment obligation) shall be stated to be due or required to be
satisfied on a day other than a Business Day, such performance shall be made or
satisfied on the next succeeding Business Day. In the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including”; the words “to” and “until” each mean “to but excluding”,
and the word “through” means “to and including.” If any provision of this
Agreement refers to any action taken or to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be interpreted to
encompass any and all means, direct or indirect, of taking, or not taking, such
action.

(v)      Contracts.    Unless otherwise expressly provided herein, references to
agreements and other contractual instruments, including this Agreement and the
other Loan Documents, shall be deemed to include all subsequent amendments
thereto, restatements and substitutions thereof and other modifications and
supplements thereto which are in effect from time to time, but only to the
extent such amendments and other modifications are not prohibited by the terms
of any Loan Document.

(vi)      Laws.    References to any statute or regulation are to be construed
as including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

ARTICLE II

GRANT OF SECURITY INTEREST

Section 2.1      Collateral.    For the purposes of this Agreement, all of the
following property now owned or at any time hereafter acquired by a Grantor or
in which a Grantor now has or at any time in the future may acquire any right,
title or interests is collectively referred to as the “Collateral”:

(a)      all accounts, chattel paper, deposit accounts, documents (as defined in
the UCC), equipment, general intangibles, instruments, Intellectual Property,
inventory, investment property, letter of credit rights and any supporting
obligations related to any of the foregoing;

(b)      the commercial tort claims described on Schedule 1 and on any
supplement thereto received by Agent pursuant to Section 4.9;

(c)      all books and records pertaining to the other property described in
this Section 2.1;

 

7



--------------------------------------------------------------------------------

(d)      all property of such Grantor held by any Secured Party, including all
property of every description, in the custody of or in transit to such Secured
Party for any purpose, including safekeeping, collection or pledge, for the
account of such Grantor or as to which such Grantor may have any right or power,
including but not limited to cash;

(e)      all other goods (including but not limited to fixtures) and personal
property of such Grantor, whether tangible or intangible and wherever located;
and

(f)       to the extent not otherwise included, all proceeds of the foregoing.

Section 2.2      Grant of Security Interest in Collateral.    Without limiting
the effects of Section 7.13 hereof, each Grantor, as collateral security for the
prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of the Obligations of such Grantor (the
“Secured Obligations”) (provided, however, that Secured Obligations shall not
include any Excluded Swap Obligations), hereby mortgages, pledges and
hypothecates to Agent for the benefit of the Secured Parties, and grants to
Agent for the benefit of the Secured Parties a Lien on and security interest in,
all of its right, title and interest in, to and under the Collateral of such
Grantor; provided,  however, notwithstanding the foregoing, no Lien or security
interest is hereby granted on, and the Collateral shall not include, (a) any
Excluded Property or (b) any Media License granted by the FCC or any other
Governmental Authority to the extent, but only to the extent, that any Grantor
is prohibited at that time from granting a security interest therein pursuant to
the Communications Act of 1934, as amended, and the policies, rules, decisions
and regulations promulgated thereunder, or any other applicable law, provided
however that the Collateral shall include, to the maximum extent permitted by
law, all rights incident or appurtenant to such Media License and the rights to
receive all proceeds derived from or in connection with the sale, assignment or
transfer of such Media License; provided, further, that if and when any property
shall cease to be Excluded Property, a Lien on and security in such property
shall be deemed granted therein.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Grantor hereby represents and warrants each of the following to Agent and
the other Secured Parties:

Section 3.1      Title; No Other Liens.    Except for the Lien granted to Agent
pursuant to this Agreement and other Permitted Liens (except for those Permitted
Liens not permitted to exist on any Collateral) under any Loan Document
(including Section 3.2), such Grantor owns each item of the Collateral free and
clear of any and all Liens or claims of others. Such Grantor (a) is the record
and beneficial owner of the Collateral pledged by it hereunder constituting
instruments or certificates and (b) has rights in or the power to transfer each
other item of Collateral in which a Lien is granted by it hereunder, free and
clear of any other Lien.

 

8



--------------------------------------------------------------------------------

Section 3.2      Perfection and Priority.    The security interest granted
pursuant to this Agreement constitutes a valid and continuing perfected security
interest in favor of Agent in all Collateral subject, for the following
Collateral, to the occurrence of the following: (i) in the case of all
Collateral in which a security interest may be perfected by filing a financing
statement under the UCC, the completion of the filings and other actions
specified on Schedule 2 (which, in the case of all filings and other documents
referred to on such schedule, have been delivered to Agent in completed and duly
authorized form), (ii) with respect to any deposit account, the execution of
Control Agreements, (iii) in the case of all Copyrights, Trademarks and Patents
for which UCC filings are insufficient, all appropriate filings having been made
with the United States Copyright Office or the United States Patent and
Trademark Office, as applicable, (iv) in the case of letter-of-credit rights
that are not supporting obligations of Collateral, the execution of a
Contractual Obligation granting control to Agent over such letter-of-credit
rights, (v) in the case of electronic chattel paper, the completion of all steps
necessary to grant control to Agent over such electronic chattel paper and
(vi) in the case of Vehicles, the actions required under Section 4.1(e). Such
security interest shall be prior to all other Liens on the Collateral except for
Permitted Liens having priority over Agent’s Lien by operation of law or
permitted pursuant to subsections 5.1(f), (g), (h), (i), (k), (m) or (cc) of the
Credit Agreement upon (i) in the case of all Pledged Certificated Stock, Pledged
Debt Instruments and Pledged Investment Property, the delivery thereof to Agent
of such Pledged Certificated Stock, Pledged Debt Instruments and Pledged
Investment Property consisting of instruments and certificates, in each case
properly endorsed for transfer to Agent or in blank, (ii) in the case of all
Pledged Investment Property not in certificated form, either (x) registration of
Agent as the registered owner thereof on the books and records of the issuer of
such Pledged Investment Property or (y) execution of an agreement by such issuer
in form and substance acceptable to Agent, pursuant to which such issuer agrees
to comply with Agent’s instructions with respect to such Pledged Investment
Property without further consent by the applicable Grantor and (iii) in the case
of all other instruments and tangible chattel paper that are not Pledged
Certificated Stock, Pledged Debt Instruments or Pledged Investment Property, the
delivery thereof to Agent of such instruments and tangible chattel paper. Except
as set forth in this Section 3.2, all actions by each Grantor necessary or
desirable to protect and perfect the Lien granted hereunder on the Collateral
have been duly taken.

Section 3.3      Jurisdiction of Organization;  Chief Executive Office.    Such
Grantor’s jurisdiction of organization, legal name and organizational
identification number, if any, and the location of such Grantor’s chief
executive office or sole place of business, in each case as of the date hereof,
is specified on Schedule 3 and such Schedule 3 also lists all jurisdictions of
incorporation, legal names and locations of such Grantor’s chief executive
office or sole place of business for the five years preceding the date hereof.

 

9



--------------------------------------------------------------------------------

Section 3.4      Locations of Inventory, Equipment and Books and Records.    On
the date hereof, such Grantor’s inventory and equipment (other than inventory or
equipment in transit) and books and records concerning the Collateral are kept
at the locations listed on Schedule 4.

Section 3.5      Pledged Collateral.    (a) The Pledged Stock pledged by such
Grantor hereunder (a) is listed on Schedule 5 and constitutes that percentage of
the issued and outstanding equity of all classes of each issuer thereof as set
forth on Schedule 5 as of the date hereof, and (b) has been duly authorized,
validly issued and is fully paid and nonassessable (other than Pledged Stock in
limited liability companies and partnerships).

(b)      As of the date hereof, all Pledged Collateral (other than Pledged
Uncertificated Stock) and all Pledged Investment Property consisting of
instruments and certificates has been delivered to Agent in accordance with
Section 4.3(a).

(c)      Upon the occurrence and during the continuance of an Event of Default,
Agent shall be entitled to exercise all of the rights of the Grantor granting
the security interest in any Pledged Stock, and a transferee or assignee of such
Pledged Stock shall become a holder of such Pledged Stock to the same extent as
such Grantor and be entitled to participate in the management of the issuer of
such Pledged Stock and, upon the transfer of the entire interest of such
Grantor, such Grantor shall, by operation of law, cease to be a holder of such
Pledged Stock.

Section 3.6      Instruments and Tangible Chattel Paper Formerly Accounts.    No
amount payable to such Grantor under or in connection with any account is
evidenced by any instrument or tangible chattel paper that has not been
delivered to Agent, properly endorsed for transfer, to the extent delivery is
required by Section 4.6(a).

Section 3.7      Intellectual Property.

(a)      Schedule 6 sets forth a true and complete list of the following
Intellectual Property such Grantor owns, licenses or otherwise has the right to
use as of the date hereof: (i) Intellectual Property that is registered or
subject to applications for registration, (ii) Internet Domain Names and
(iii) Material Intellectual Property and material Software, separately
identifying that owned and licensed to such Grantor and including for each of
the foregoing items (1) the owner, (2) the title, (3) the jurisdiction in which
such item has been registered or otherwise arises or in which an application for
registration has been filed, (4) as applicable, the registration or application
number and registration or application date and (5) any IP Licenses or other
rights (including franchises) granted by the Grantor with respect thereto.

(b)      On the date hereof, all Material Intellectual Property owned by such
Grantor is valid, in full force and effect, subsisting, unexpired and
enforceable, and no Material Intellectual Property has been abandoned. No breach
or default of any material IP License shall be caused by any of the following,
and none of the following shall limit or impair the ownership, use, validity or
enforceability of, or any rights of

 

10



--------------------------------------------------------------------------------

such Grantor in, any Material Intellectual Property: (i) the consummation of the
transactions contemplated by any Loan Document or (ii) any holding, decision,
judgment or order rendered by any Governmental Authority. There are no pending
(or, to the knowledge of such Grantor, threatened) actions, investigations,
suits, proceedings, audits, claims, demands, orders or disputes challenging the
ownership, use, validity, enforceability of, or such Grantor’s rights in, any
Material Intellectual Property of such Grantor. To such Grantor’s knowledge, no
Person has been or is infringing, misappropriating, diluting, violating or
otherwise impairing any Intellectual Property of such Grantor. Such Grantor, and
to such Grantor’s knowledge each other party thereto, is not in material breach
or default of any material IP License.

Section 3.8      Commercial Tort Claims.    The only commercial tort claims of
any Grantor existing on the date hereof (regardless of whether the amount,
defendant or other material facts can be determined and regardless of whether
such commercial tort claim has been asserted, threatened or has otherwise been
made known to the obligee thereof or whether litigation has been commenced for
such claims) are those listed on Schedule 1, which sets forth such information
separately for each Grantor.

Section 3.9      Specific Collateral.    None of the Collateral is or is
proceeds or products of farm products, as-extracted collateral,
health-care-insurance receivables or timber to be cut.

Section 3.10      Enforcement.    Subject to any prior consents or approvals
required by the FCC, or any other applicable Governmental Authority or
regulatory body that regulates the Media Licenses of any Grantor, no Permit,
notice to or filing with any Governmental Authority or any other Person or any
consent from any Person is required for the exercise by Agent of its rights
(including voting rights) provided for in this Agreement or the enforcement of
remedies in respect of the Collateral pursuant to this Agreement, including the
transfer of any Collateral, except as may be required in connection with the
disposition of any portion of the Pledged Collateral by laws affecting the
offering and sale of securities generally or any approvals that may be required
to be obtained from any bailees or landlords to collect the Collateral.

Section 3.11      Representations and Warranties of the Credit Agreement and
Indenture.    The representations and warranties as to such Grantor and its
Subsidiaries made in Article III (Representations and Warranties) of the Credit
Agreement are true and correct on each date as required by Section 2.2 of the
Credit Agreement.

 

11



--------------------------------------------------------------------------------

ARTICLE IV

COVENANTS

Each Grantor agrees with Agent to the following, as long as any Secured
Obligation or Commitment under the Credit Agreement remains outstanding (other
than contingent indemnification Obligations to the extent no claim giving rise
thereto has been asserted):

Section 4.1      Maintenance of Perfected Security Interest; Further
Documentation and Consents.    (a) Generally. Such Grantor shall (i) not use or
permit any Collateral to be used unlawfully or in violation of any provision of
any Loan Document, any Requirement of Law or any policy of insurance covering
the Collateral and (ii) not enter into any Contractual Obligation or undertaking
restricting the right or ability of such Grantor or Agent to sell, assign,
convey or transfer any Collateral if such restriction would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

(b)      Such Grantor shall maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described in Section 3.2 and shall defend such security interest and such
priority against the claims and demands of all Persons.

(c)      Such Grantor shall furnish to Agent from time to time statements and
schedules further identifying and describing the Collateral and such other
documents in connection with the Collateral as Agent may reasonably request, all
in reasonable detail and in form and substance satisfactory to Agent.

(d)      At any time and from time to time, upon the written request of Agent,
such Grantor shall, for the purpose of obtaining or preserving the full benefits
of this Agreement and of the rights and powers herein granted, (i) promptly and
duly execute and deliver, and have recorded, such further documents, including
an authorization to file (or, as applicable, the filing) of any financing
statement or amendment or continuation statement under the UCC (or other filings
under similar Requirements of Law) in effect in any jurisdiction with respect to
the security interest created hereby and (ii) take such further action as Agent
may reasonably request, including (A) using its reasonable best efforts to
secure all approvals necessary or appropriate for the assignment to or for the
benefit of Agent of any Contractual Obligation, including any IP License, held
by such Grantor and to enforce the security interests granted hereunder and
(B) executing and delivering any Control Agreements required by Sections 4.10 or
4.11 hereunder with respect to deposit accounts and securities accounts.

(e)      To ensure that a Lien and security interest is granted on any of the
Excluded Property set forth in clause (ii) of the definition of “Excluded
Property”, such Grantor shall use its commercially reasonable efforts to obtain
any required consents from any Person other than the Company and its Affiliates
with respect to any permit or license or any Contractual Obligation with such
Person entered into by such Grantor that requires such consent as a condition to
the creation by such Grantor of a Lien on any right, title or interest in such
permit, license or Contractual Obligation or any Stock or Stock Equivalent
related thereto.

 

12



--------------------------------------------------------------------------------

(f)      With respect to any Media Licenses:

(i)      the parties acknowledge their intention that, upon the occurrence and
during the continuance of an Event of Default, Agent and the Secured Parties
shall receive, to the fullest extent permitted by applicable law (including,
without limitation, the rules and policies of the FCC and any other Governmental
Authority in connection with the Media Licenses), all rights necessary to use or
sell such Collateral or to have such Collateral or rights in connection
therewith sold for the benefit of the Secured Parties and, in connection
therewith, to assign the Media Licenses or to have the Media Licenses assigned,
to such purchaser, and to exercise all remedies available to the Secured Parties
under this Agreement, the other Loan Documents, the UCC and other applicable
law; and

(ii)      the parties agree that, in the event of changes in law occurring after
the date hereof that affect in any manner the Secured Parties’ rights of access
to, or use or sale of, the Media Licenses, or the procedures necessary to enable
the Secured Parties to obtain such rights of access, use or sale (including
changes allowing greater access), the Secured Parties and each Grantor, upon
request of any of the Secured Parties or Agent, shall amend this Agreement and
the other Loan Documents in such manner as the Secured Parties and Agent shall
reasonably request, in order to provide the Secured Parties with such rights to
the greatest extent possible consistent with then-applicable law. Each Grantor
shall not permit, and shall take no action that would permit, any Person to have
a Lien (other than a Lien arising by operation of law) on any Media License or
in or upon any of the rights appurtenant thereto (including but not limited to
the rights of access, use or sale or the right to receive money, consideration
or proceeds from any sale or transfer of any Media License) that is superior to
that of Agent and the Secured Parties, regardless of whether applicable law
would permit Agent or the Secured Parties to hold such a Lien.

Section 4.2      Changes in Locations, Name, Etc.    Except upon 30 days’ prior
written notice to Agent and delivery to Agent of (a) all documents reasonably
requested by Agent to maintain the validity, perfection and priority of the
security interests provided for herein and (b) if applicable, a written
supplement to Schedule 4 showing any additional locations at which inventory or
equipment shall be kept, such Grantor shall not do any of the following:

(i)      permit any inventory or equipment to be kept at a location other than
those listed on Schedule 4, except for inventory or equipment in transit or out
for repair;

(ii)      change its jurisdiction of organization or its location, in each case
from that referred to in Section 3.3; or

(iii)      change its legal name or organizational identification number, if
any, or corporation, limited liability company, partnership or other
organizational structure to such an extent that any financing statement filed in
connection with this Agreement would become misleading.

 

13



--------------------------------------------------------------------------------

Section 4.3      Pledged Collateral.    (a) Delivery of Pledged Collateral. Such
Grantor shall (i) deliver to Agent, in suitable form for transfer and in form
and substance satisfactory to Agent, (A) all Pledged Certificated Stock, (B) all
Pledged Debt Instruments and (C) all certificates and instruments evidencing
Pledged Investment Property and (ii) maintain all other Pledged Investment
Property (other than Pledged Investment Property constituting Stock of a
Subsidiary or other privately held Person) in a Controlled Securities Account.

(b)      Event of Default.    During the continuance of an Event of Default,
Agent shall have the right, at any time in its discretion and without notice to
the Grantor, to (i) transfer to or to register in its name or in the name of its
nominees any Pledged Collateral or any Pledged Investment Property and
(ii) exchange any certificate or instrument representing or evidencing any
Pledged Collateral or any Pledged Investment Property for certificates or
instruments of smaller or larger denominations.

(c)      Cash Distributions with respect to Pledged Collateral.    Except as
provided in Article VI and subject to the limitations set forth in the Loan
Documents, such Grantor shall be entitled to receive all cash distributions paid
in respect of the Pledged Collateral.

(d)      Voting Rights.    Except as provided in Article VI subject to any prior
consent or approval required by the FCC or any other Governmental Authority in
connection with the Media Licenses, such Grantor shall be entitled to exercise
all voting, consent and corporate, partnership, limited liability company and
similar rights with respect to the Pledged Collateral; provided, however, that
no vote shall be cast, consent given or right exercised or other action taken by
such Grantor that would impair the Collateral or be inconsistent with or result
in any violation of any provision of any Loan Document.

Section 4.4      Accounts.

(a)      Such Grantor shall not, other than in the ordinary course of business,
(i) grant any extension of the time of payment of any account, (ii) compromise
or settle any account for less than the full amount thereof, (iii) release,
wholly or partially, any Person liable for the payment of any account,
(iv) allow any credit or discount on any account or (v) amend, supplement or
modify any account in any manner that could adversely affect the value thereof.

(b)      So long as an Event of Default is continuing, Agent shall have the
right to make test verifications of the Accounts in any manner and through any
medium that it reasonably considers advisable, and such Grantor shall furnish
all such assistance and information as Agent may reasonably require in
connection therewith. At any time and from time to time, upon Agent’s reasonable
request, such Grantor shall cause

 

14



--------------------------------------------------------------------------------

independent public accountants or others satisfactory to Agent to furnish to
Agent reports showing reconciliations, aging and test verifications of, and
trial balances for, the accounts.

Section 4.5      Commodity Contracts.    Such Grantor shall not have any
commodity contract unless subject to a Control Agreement.

Section 4.6      Delivery of Instruments and Tangible Chattel Paper and Control
of Investment Property, Letter-of-Credit Rights and Electronic Chattel
Paper.    (a) If any amount payable under or in connection with any Collateral
owned by such Grantor shall be or become evidenced by an instrument or tangible
chattel paper in an amount in excess of $500,000 individually, or $1,000,000 in
the aggregate, other than such instrument delivered in accordance with
Section 4.3(a) and in the possession of Agent, such Grantor shall mark all such
instruments and tangible chattel paper with the following legend: “This writing
and the obligations evidenced or secured hereby are subject to the security
interest of General Electric Capital Corporation, as Agent” and, at the request
of Agent, shall immediately deliver such instrument or tangible chattel paper to
Agent, duly indorsed in a manner satisfactory to Agent.

(b)      Such Grantor shall not grant “control” (within the meaning of such term
under Article 9-106 of the UCC) over any investment property to any Person other
than Agent.

(c)      If such Grantor is or becomes the beneficiary of a letter of credit
that is (i) not a supporting obligation of any Collateral and (ii) in excess of
$1,000,000, such Grantor shall promptly, and in any event within 5 Business Days
after becoming a beneficiary, notify Agent thereof and enter into a Contractual
Obligation with Agent, the issuer of such letter of credit or any nominated
person with respect to the letter-of-credit rights under such letter of credit.
Such Contractual Obligation shall assign such letter-of-credit rights to Agent
and such assignment shall be sufficient to grant control for the purposes of
Section 9-107 of the UCC (or any similar section under any equivalent UCC). Such
Contractual Obligation shall also direct all payments thereunder to a Cash
Collateral Account. The provisions of the Contractual Obligation shall be in
form and substance reasonably satisfactory to Agent.

(d)      If any amount payable under or in connection with any Collateral owned
by such Grantor shall be or become evidenced by electronic chattel paper in an
amount in excess of $500,000 individually, or $1,000,000 in the aggregate, such
Grantor shall take all steps necessary to grant Agent control of all such
electronic chattel paper for the purposes of Section 9-105 of the UCC (or any
similar section under any equivalent UCC) and all “transferable records” as
defined in each of the Uniform Electronic Transactions Act and the Electronic
Signatures in Global and National Commerce Act.

Section 4.7      Intellectual Property.    (a) Within 30 days after any
acquisition or development of any Intellectual Property by a Grantor, such
Grantor shall provide Agent

 

15



--------------------------------------------------------------------------------

notification thereof and the short-form intellectual property agreements and
assignments as described in this Section 4.7 and other documents that Agent
reasonably requests with respect thereto.

(b)      Such Grantor shall (and shall use commercially reasonable efforts to
cause all its licensees to) (i) (1) continue to use each Trademark included in
the Material Intellectual Property in order to maintain such Trademark in full
force and effect with respect to each class of goods for which such Trademark is
currently used, free from any claim of abandonment for non-use, (2) maintain the
level of the quality of products sold and services rendered under such Trademark
at a level at least substantially consistent with the quality of such products
and services as of the date hereof, and each Grantor shall use commercially
reasonable efforts to ensure that licensees of such Trademark use such
consistent standards of quality, (3) use such Trademark with the appropriate
notice of registration and all other notices and legends required by applicable
Requirements of Law, and (ii) not do any act or omit to do any act whereby
(x) any Trademark or Patent included in the Material Intellectual Property may
lapse, or become abandoned, dedicated to the public, or unenforceable, (y) any
portion of the Copyrights included in the Material Intellectual Property may
become invalidated, otherwise impaired or fall into the public domain or (z) any
Trade Secret that is Material Intellectual Property may become publicly
available or otherwise unprotectable.

(c)      Such Grantor shall notify Agent promptly if it knows, or has reason to
know, that any application or registration relating to any Material Intellectual
Property may become forfeited, misused, unenforceable, abandoned or dedicated to
the public, or of any adverse determination or development regarding the
validity or enforceability or such Grantor’s ownership of, interest in, right to
use, register, own or maintain any Material Intellectual Property (including the
institution of, or any such determination or development in, any proceeding
relating to the foregoing in any Applicable IP Office). Such Grantor shall take
all actions that are necessary or reasonably requested by Agent to maintain and
pursue each application (and to obtain the relevant registration or recordation)
and to maintain each registration and recordation included in the Material
Intellectual Property.

(d)      Such Grantor shall not knowingly do any act or omit to do any act to
infringe, misappropriate, dilute, violate or otherwise impair the Intellectual
Property of any other Person. In the event that any Material Intellectual
Property of such Grantor is or has been infringed, misappropriated, violated,
diluted or otherwise impaired by a third party, such Grantor shall take such
action as it reasonably deems appropriate under the circumstances in response
thereto, including promptly bringing suit and recovering all damages therefor.

(e)      Such Grantor shall execute and deliver to Agent in form and substance
reasonably acceptable to Agent and suitable for (i) filing in the Applicable IP
Office the short-form intellectual property security agreements in the form
attached hereto as Annex 3 for all Copyrights, Trademarks, Patents and IP
Licenses of such

 

16



--------------------------------------------------------------------------------

Grantor and (ii) recording with the appropriate Internet domain name registrar,
a duly executed form of assignment for all Internet Domain Names of such Grantor
(together with appropriate supporting documentation as may be requested by
Agent).

Section 4.8      Notices.    Such Grantor shall promptly notify Agent in writing
of its acquisition of any interest hereafter in property that is of a type where
a security interest or lien must be or may be registered, recorded or filed
under, or notice thereof given under, any federal statute or regulation.

Section 4.9      Notice of Commercial Tort Claims.    Such Grantor agrees that,
if it shall acquire any interest in any commercial tort claim (whether from
another Person or because such commercial tort claim shall have come into
existence and excluding any commercial tort claims which individually or in the
aggregate do not exceed $1,000,000), (i) such Grantor shall, immediately upon
such acquisition, deliver to Agent, in each case in form and substance
satisfactory to Agent, a notice of the existence and nature of such commercial
tort claim and a supplement to Schedule 1 containing a specific description of
such commercial tort claim, (ii) Section 2.1 shall apply to such commercial tort
claim and (iii) such Grantor shall execute and deliver to Agent, in each case in
form and substance satisfactory to Agent, any document, and take all other
action, deemed by Agent to be reasonably necessary or appropriate for Agent to
obtain, on behalf of the Secured Parties, a perfected security interest having
at least the priority set forth in Section 3.2 in all such commercial tort
claims. Any supplement to Schedule 1 delivered pursuant to this Section 4.9
shall, after the receipt thereof by Agent, become part of Schedule 1 for all
purposes hereunder other than in respect of representations and warranties made
prior to the date of such receipt.

Section 4.10      Controlled Securities Account.    Each Grantor shall deposit
all of its Cash Equivalents in securities accounts that are Controlled
Securities Accounts except for Cash Equivalents the aggregate value of which
does not exceed $2,000,000.

Section 4.11      Deposit Accounts.    With respect all deposit accounts of each
Grantor, except (i) deposit accounts for which the amount on deposit in such
deposit accounts does not exceed $2 million in the aggregate for all such
deposit accounts or (ii) deposit accounts which are established solely for the
purpose of funding payroll and other compensation and benefits to employees,
each Grantor shall cause the depositary institution maintaining such deposit
account to enter into a Control Agreement.

ARTICLE V

REMEDIAL PROVISIONS

Section 5.1      Code and Other Remedies.    (a) UCC Remedies.     During the
continuance of an Event of Default (subject to Section 7.1(c) of the Credit
Agreement in the case of a Financial Covenant Event of Default), Agent may
exercise, in addition to all other rights and remedies granted to it in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to any Secured Obligation subject to such Event of Default, all rights
and remedies of a secured party under the UCC or any other applicable law.

 

17



--------------------------------------------------------------------------------

(b)      Disposition of Collateral.    Without limiting the generality of the
foregoing, Agent may, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), during the continuance of any Event of Default (personally or through
its agents or attorneys), (i) enter upon the premises where any Collateral is
located, without any obligation to pay rent, through self-help, without judicial
process, without first obtaining a final judgment or giving any Grantor or any
other Person notice or opportunity for a hearing on Agent’s claim or action,
(ii) collect, receive, appropriate and realize upon any Collateral and
(iii) sell, assign, convey, transfer, grant option or options to purchase and
deliver any Collateral (or enter into Contractual Obligations to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of any Secured Party or elsewhere upon such
terms and conditions as it may deem advisable and at such prices as it may deem
best, for cash or on credit or for future delivery without assumption of any
credit risk. Agent shall have the right, upon any such public sale or sales and,
to the extent permitted by the UCC and other applicable Requirements of Law,
upon any such private sale, to purchase the whole or any part of the Collateral
so sold, free of any right or equity of redemption of any Grantor, which right
or equity is hereby waived and released.

(c)      Management of the Collateral.    Each Grantor further agrees that,
during the continuance of any Event of Default, (i) at Agent’s request, it shall
assemble the Collateral and make it available to Agent at places that Agent
shall reasonably select, whether at such Grantor’s premises or elsewhere,
(ii) without limiting the foregoing, Agent also has the right to require that
each Grantor store and keep any Collateral pending further action by Agent and,
while any such Collateral is so stored or kept, provide such guards and
maintenance services as shall be necessary to protect the same and to preserve
and maintain such Collateral in good condition, (iii) until Agent is able to
sell, assign, convey or transfer any Collateral, Agent shall have the right to
hold or use such Collateral to the extent that it deems appropriate for the
purpose of preserving the Collateral or its value or for any other purpose
deemed appropriate by Agent and (iv) Agent may, if it so elects, seek the
appointment of a receiver or keeper to take possession of any Collateral and to
enforce any of Agent’s remedies (for the benefit of the Secured Parties), with
respect to such appointment without prior notice or hearing as to such
appointment. Agent shall not have any obligation to any Grantor to maintain or
preserve the rights of any Grantor as against third parties with respect to any
Collateral while such Collateral is in the possession of Agent.

(d)      Application of Proceeds.    Agent shall apply the cash proceeds of any
action taken by it pursuant to this Section 5.1, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any Collateral or in any way relating to the
Collateral or the rights of

 

18



--------------------------------------------------------------------------------

Agent and any other Secured Party hereunder, including reasonable attorneys’
fees and disbursements, to the payment in whole or in part of the Secured
Obligations subject to such Event of Default, as set forth in the Credit
Agreement (subject to Section 7.1(c) of the Credit Agreement in the case of a
Financial Covenant Event of Default), and only after such application and after
the payment by Agent of any other amount required by any Requirement of Law,
need Agent account for the surplus, if any, to any Grantor.

(e)      Direct Obligation.    Neither Agent nor any other Secured Party shall
be required to make any demand upon, or pursue or exhaust any right or remedy
against, any Grantor or any other Person with respect to the payment of the
Obligations or to pursue or exhaust any right or remedy with respect to any
Collateral therefor or any direct or indirect guaranty thereof. All of the
rights and remedies of Agent and any other Secured Party under any Loan Document
shall be cumulative, may be exercised individually or concurrently and not
exclusive of any other rights or remedies provided by any Requirement of Law. To
the extent it may lawfully do so, each Grantor absolutely and irrevocably waives
and relinquishes the benefit and advantage of, and covenants not to assert
against Agent or any Secured Party, any valuation, stay, appraisement,
extension, redemption or similar laws and any and all rights or defenses it may
have as a surety, now or hereafter existing, arising out of the exercise by them
of any rights hereunder. If any notice of a proposed sale or other disposition
of any Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least 10 days before such sale or other
disposition.

(f)      Commercially Reasonable.    To the extent that applicable Requirements
of Law impose duties on Agent to exercise remedies in a commercially reasonable
manner, each Grantor acknowledges and agrees that it is not commercially
unreasonable for Agent to do any of the following:

(i)      fail to incur significant costs, expenses or other Liabilities
reasonably deemed as such by Agent to prepare any Collateral for disposition or
otherwise to complete raw material or work in process into finished goods or
other finished products for disposition;

(ii)      fail to obtain Permits, or other consents, for access to any
Collateral to sell or for the collection or sale of any Collateral, or, if not
required by other Requirements of Law, fail to obtain Permits or other consents
for the collection or disposition of any Collateral;

(iii)      fail to exercise remedies against account debtors or other Persons
obligated on any Collateral or to remove Liens on any Collateral or to remove
any adverse claims against any Collateral;

(iv)      advertise dispositions of any Collateral through publications or media
of general circulation, whether or not such Collateral is of a specialized
nature, or to contact other Persons, whether or not in the same business as any
Grantor, for expressions of interest in acquiring any such Collateral;

 

19



--------------------------------------------------------------------------------

(v)      exercise collection remedies against account debtors and other Persons
obligated on any Collateral, directly or through the use of collection agencies
or other collection specialists, hire one or more professional auctioneers to
assist in the disposition of any Collateral, whether or not such Collateral is
of a specialized nature, or, to the extent deemed appropriate by Agent, obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist Agent in the collection or disposition of any
Collateral, or utilize Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets to dispose of any
Collateral;

(vi)      dispose of assets in wholesale rather than retail markets;

(vii)      disclaim disposition warranties, such as title, possession or quiet
enjoyment; or

(viii)      purchase insurance or credit enhancements to insure Agent against
risks of loss, collection or disposition of any Collateral or to provide to
Agent a guaranteed return from the collection or disposition of any Collateral.

Each Grantor acknowledges that the purpose of this Section 5.1 is to provide a
non-exhaustive list of actions or omissions that are commercially reasonable
when exercising remedies against any Collateral and that other actions or
omissions by the Secured Parties shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 5.1. Without limitation
upon the foregoing, nothing contained in this Section 5.1 shall be construed to
grant any rights to any Grantor or to impose any duties on Agent that would not
have been granted or imposed by this Agreement or by applicable Requirements of
Law in the absence of this Section 5.1.

(g)      IP Licenses.    For the purpose of enabling Agent to exercise rights
and remedies under this Section 5.1 (including in order to take possession of,
collect, receive, assemble, process, appropriate, remove, realize upon, sell,
assign, convey, transfer or grant options to purchase any Collateral) at such
time as Agent shall be lawfully entitled to exercise such rights and remedies,
each Grantor hereby grants to Agent, for the benefit of the Secured Parties,
(i) an irrevocable, nonexclusive, worldwide license (exercisable without payment
of royalty or other compensation to such Grantor), including in such license the
right to sublicense, use and practice any Intellectual Property now owned or
hereafter acquired by such Grantor and access to all media in which any of the
licensed items may be recorded or stored and to all Software and programs used
for the compilation or printout thereof and (ii) an irrevocable license (without
payment of rent or other compensation to such Grantor) to use, operate and
occupy all real Property owned, operated, leased, subleased or otherwise
occupied by such Grantor.

 

20



--------------------------------------------------------------------------------

(h)      Media Licenses.    Nothing herein contained shall be construed to give
Agent or the Secured Parties or any purchaser of the Collateral the right to
own, operate or control any of the Stations or any Media License without the
prior consent of the FCC or any other applicable Governmental Authority, to the
extent required by law or the terms of any Media License.

Section 5.2    Accounts and Payments in Respect of General Intangibles.    (a)
In addition to, and not in substitution for, any similar requirement in the Loan
Documents, if required by Agent at any time during the continuance of an Event
of Default, any payment of accounts or payment in respect of general
intangibles, when collected by any Grantor, shall be promptly (and, in any
event, within 2 Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to Agent, in a Cash Collateral Account,
subject to withdrawal by Agent as provided in Section 5.4. Until so turned over,
such payment shall be held by such Grantor in trust for Agent, segregated from
other funds of such Grantor. Each such deposit of proceeds of accounts and
payments in respect of general intangibles shall be accompanied by a report
identifying in reasonable detail the nature and source of the payments included
in the deposit.

(b) At any time during the continuance of an Event of Default:

(i)      each Grantor shall, upon Agent’s request, deliver to Agent all original
and other documents evidencing, and relating to, the Contractual Obligations and
transactions that gave rise to any account or any payment in respect of general
intangibles, including all original orders, invoices and shipping receipts and
notify account debtors that the accounts or general intangibles have been
collaterally assigned to Agent and that payments in respect thereof shall be
made directly to Agent;

(ii)      Agent may, without notice, at any time during the continuance of an
Event of Default, limit or terminate the authority of a Grantor to collect its
accounts or amounts due under general intangibles or any thereof and, in its own
name or in the name of others, communicate with account debtors to verify with
them to Agent’s satisfaction the existence, amount and terms of any account or
amounts due under any general intangible. In addition, Agent may at any time
enforce such Grantor’s rights against such account debtors and obligors of
general intangibles; and

(iii)      each Grantor shall take all actions, deliver all documents and
provide all information necessary or reasonably requested by Agent to ensure any
Internet Domain Name is registered.

(c)      Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each account and each payment in respect of general
intangibles to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise thereto. No Secured Party shall have any obligation or
liability under any

 

21



--------------------------------------------------------------------------------

agreement giving rise to an account or a payment in respect of a general
intangible by reason of or arising out of any Loan Document or the receipt by
any Secured Party of any payment relating thereto, nor shall any Secured Party
be obligated in any manner to perform any obligation of any Grantor under or
pursuant to any agreement giving rise to an account or a payment in respect of a
general intangible, to make any payment, to make any inquiry as to the nature or
the sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts that
may have been assigned to it or to which it may be entitled at any time or
times.

Section 5.3    Pledged Collateral.  (a) Voting Rights.    During the continuance
of an Event of Default, upon notice by Agent to the relevant Grantor or
Grantors, Agent or its nominee may exercise (A) any voting, consent, corporate
and other right pertaining to the Pledged Collateral at any meeting of
shareholders, partners or members, as the case may be, of the relevant issuer or
issuers of Pledged Collateral or otherwise and (B) any right of conversion,
exchange and subscription and any other right, privilege or option pertaining to
the Pledged Collateral as if it were the absolute owner thereof (including the
right to exchange at its discretion any Pledged Collateral upon the merger,
amalgamation, consolidation, reorganization, recapitalization or other
fundamental change in the corporate or equivalent structure of any issuer of
Pledged Stock, the right to deposit and deliver any Pledged Collateral with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as Agent may determine), all without liability except
to account for property actually received by it; provided, however, that Agent
shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

(b)       Proxies.     In order to permit Agent to exercise the voting and other
consensual rights that it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions that it may be entitled to receive
hereunder, (i) each Grantor shall promptly execute and deliver (or cause to be
executed and delivered) to Agent all such proxies, dividend payment orders and
other instruments Agent may from time to time reasonably request and
(ii) without limiting the effect of clause (i) above, such Grantor hereby grants
to Agent an irrevocable proxy to vote all or any part of the Pledged Collateral
and to exercise all other rights, powers, privileges and remedies to which a
holder of the Pledged Collateral would be entitled (including giving or
withholding written consents of shareholders, partners or members, as the case
may be, calling special meetings of shareholders, partners or members, as the
case may be, and voting at such meetings), which proxy shall be effective,
automatically and without the necessity of any action (including any transfer of
any Pledged Collateral on the record books of the issuer thereof) by any other
person (including the issuer of such Pledged Collateral or any officer or agent
thereof) during the continuance of an Event of Default (subject to
Section 7.1(c) of the Credit Agreement in the case of a Financial Covenant Event
of Default) and which proxy shall only terminate upon the payment in full of the
Secured Obligations subject to such Event of Default (other than contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted).

 

22



--------------------------------------------------------------------------------

(c)      Authorization of Issuers.    Each Grantor hereby expressly irrevocably
authorizes and instructs, without any further instructions from such Grantor,
each issuer of any Pledged Collateral pledged hereunder by such Grantor to
(i) comply with any instruction received by it from Agent in writing that states
that an Event of Default is continuing and is otherwise in accordance with the
terms of this Agreement and each Grantor agrees that such issuer shall be fully
protected from Liabilities to such Grantor in so complying and (ii) unless
otherwise expressly permitted hereby or the Loan Documents, pay any dividend or
make any other payment with respect to the Pledged Collateral directly to Agent.

Section 5.4    Proceeds to be Turned over to and Held by Agent.    Unless
otherwise expressly provided in the Loan Documents or this Agreement, all
proceeds of any Collateral received by any Grantor hereunder in cash or Cash
Equivalents shall be held by such Grantor in trust for Agent and the other
Secured Parties, segregated from other funds of such Grantor, and shall,
promptly upon receipt by any Grantor, be turned over to Agent in the exact form
received (with any necessary endorsement). All such proceeds of Collateral and
any other proceeds of any Collateral received by Agent in cash or Cash
Equivalents shall be held by Agent in a Cash Collateral Account. All proceeds
being held by Agent in a Cash Collateral Account (or by such Grantor in trust
for Agent) shall continue to be held as collateral security for the Secured
Obligations and shall not constitute payment thereof until applied as provided
in the Loan Documents.

Section 5.5    Sale of Pledged Collateral.    (a) Each Grantor recognizes that
Agent may be unable to effect a public sale of any Pledged Collateral by reason
of certain prohibitions contained in the Securities Act and applicable state or
foreign securities laws or otherwise or may determine that a public sale is
impracticable, not desirable or not commercially reasonable and, accordingly,
may resort to one or more private sales thereof to a restricted group of
purchasers that shall be obliged to agree, among other things, to acquire such
securities for their own account for investment and not with a view to the
distribution or resale thereof. Each Grantor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner. Agent shall be under no obligation to delay a sale of any
Pledged Collateral for the period of time necessary to permit the issuer thereof
to register such securities for public sale under the Securities Act or under
applicable state securities laws even if such issuer would agree to do so.

(b)      Each Grantor agrees to use its best efforts to do or cause to be done
all such other acts as may be necessary to make such sale or sales of any
portion of the Pledged Collateral pursuant to Section 5.1 and this Section 5.5
valid and binding and in compliance with all applicable Requirements of Law.
Each Grantor further agrees that a breach of any covenant contained herein will
cause irreparable injury to Agent and other

 

23



--------------------------------------------------------------------------------

Secured Parties, that Agent and the other Secured Parties have no adequate
remedy at law in respect of such breach and, as a consequence, that each and
every covenant contained herein shall be specifically enforceable against such
Grantor, and such Grantor hereby waives and agrees not to assert any defense
against an action for specific performance of such covenants except for a
defense that no Event of Default or Financial Covenant Cross Default has
occurred under the Loan Documents. Each Grantor waives any and all rights of
contribution or subrogation upon the sale or disposition of all or any portion
of the Pledged Collateral by Agent.

Section 5.6    Deficiency.    Each Grantor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of any Collateral
are insufficient to pay the Secured Obligations then due and payable and the
fees and disbursements of any attorney or other agent employed by Agent or any
other Secured Party to collect such deficiency.

Section 5.7    Compliance with Communications Act and Other Applicable Law.

(a)      Notwithstanding any other provision of this Agreement, any foreclosure
on, sale, transfer or other disposition of, or the exercise of any right to vote
or consent with respect to, any of the Collateral as provided herein or any
other action taken or proposed to be taken by Agent hereunder which would affect
the operational, voting or other control of any entity holding a Media License
shall be made in accordance with the Communications Laws, the terms of each
Media License, and any applicable rules and regulations of the FCC and any other
applicable Governmental Authority, including, to the extent applicable under
rules and regulations of the FCC in effect at the time of an Event of Default,
any requirement that there be a public or private sale.

(b)      Notwithstanding anything to the contrary contained in this Agreement,
or in the Loan Documents or in any other related instrument, Agent shall not,
without first obtaining any required consent or approval of the FCC and any
other applicable Governmental Authority, take any action pursuant to this
Agreement which would constitute or result in any change in control of a
Subsidiary holding a Media License if any such change in control would require,
under then existing law, the prior approval of the FCC (or any other
Governmental Authority).

(c)      If an Event of Default shall have occurred and be continuing, each
Grantor shall take any action which Agent may reasonably request in the exercise
of its rights and remedies under this Agreement in order to transfer and assign
to Agent or to one or more third parties as Agent may designate, or to a
combination of the foregoing, the Collateral for the purposes of a public or
private sale. To enforce the provisions of this Article V, Agent is empowered to
request, and each Grantor agrees to authorize, the appointment of a receiver or
trustee from any court of competent jurisdiction. Such receiver or trustee shall
be instructed to seek from the FCC (and any other Governmental Authority, if
required) its consent to an involuntary transfer of control or assignment of any
Media License or of any entity whose Stock or other securities are subject to
this

 

24



--------------------------------------------------------------------------------

Agreement, for the purpose of seeking a bona fide purchaser to whom such Media
License or control of such entity ultimately will be transferred or assigned in
connection with a public or private sale. Each Grantor hereby agrees to
authorize (including each Grantor’s execution of any necessary or appropriate
applications or other instruments) such an involuntary transfer of control or
assignment upon the reasonable request of the receiver or trustee so appointed;
and, if each Grantor’s approval is required by the court and each Grantor shall
refuse to authorize such transfer or assignment, then, to the extent permitted
by the Communications Laws in effect at such time and provided that each Grantor
has been given ten (10) Business Days’ prior written notice telecopied to its
telecopier number set forth in the Credit Agreement or the Guaranty, as
applicable, and each Grantor has not responded by executing any such
applications or other instruments, the clerk of the court may execute in the
place of each Grantor any application or other instrument necessary or
appropriate for the obtaining of such consent. Upon the occurrence and during
the continuance of an Event of Default, each Grantor shall further use its
reasonable best efforts to assist in obtaining any required approval of the FCC
(and that required by any other Governmental Authority) for any action or
transaction contemplated by this Agreement, including without limitation, the
preparation, execution and filing with the FCC (or any other Governmental
Authority) of the assignor’s or transferor’s portion of any application or
applications for consent to the assignment of any Media License or transfer of
control of any entity holding or controlling any Media License as may be
necessary or appropriate under the FCC’s (or any other Governmental Authority’s)
rules and regulations for approval of the transfer or assignment of any portion
of the Collateral or any Media License. Each Grantor further agrees that,
because of the unique nature of its undertaking in this Article V, the same may
be specifically enforced, and it hereby waives, and agrees to waive, any claim
or defense that Agent or the Secured Parties would have an adequate remedy at
law for the breach of this undertaking and any requirement for the posting of
bond or other security. This Article V shall not be deemed to limit any other
rights of Agent and the Secured Parties available under applicable law,
including the Communications Laws.

 

25



--------------------------------------------------------------------------------

ARTICLE VI

AGENT

Section 6.1      Agent’s Appointment as Attorney-in-Fact.    (a) Each Grantor
hereby irrevocably constitutes and appoints Agent and any Related Person
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, for
the purpose of carrying out the terms of the Loan Documents, to take any
appropriate action and to execute any document or instrument that may be
necessary or desirable to accomplish the purposes of the Loan Documents, and,
without limiting the generality of the foregoing, each Grantor hereby gives
Agent and its Related Persons the power and right, on behalf of such Grantor,
without notice to or assent by such Grantor, to do any of the following when an
Event of Default shall be continuing:

(i)      in the name of such Grantor, in its own name or otherwise, take
possession of and indorse and collect any check, draft, note, acceptance or
other instrument for the payment of moneys due under any account or general
intangible or with respect to any other Collateral and file any claim or take
any other action or proceeding in any court of law or equity or otherwise deemed
appropriate by Agent for the purpose of collecting any such moneys due under any
account or general intangible or with respect to any other Collateral whenever
payable;

(ii)      in the case of any Intellectual Property owned by or licensed to the
Grantors, execute, deliver and have recorded any document that Agent may request
to evidence, effect, publicize or record Agent’s security interest in such
Intellectual Property and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby;

(iii)      pay or discharge taxes and Liens levied or placed on or threatened
against any Collateral, effect any repair or pay any insurance called for by the
terms of the Loan Documents (including all or any part of the premiums therefor
and the costs thereof);

(iv)      execute, in connection with any sale provided for in Section 5.1 or
Section 5.5, any document to effect or otherwise necessary or appropriate in
relation to evidence the sale of any Collateral; or

(v)      (A) direct any party liable for any payment under any Collateral to
make payment of any moneys due or to become due thereunder directly to Agent or
as Agent shall direct, (B) ask or demand for, and collect and receive payment of
and receipt for, any moneys, claims and other amounts due or to become due at
any time in respect of or arising out of any Collateral, (C) sign and indorse
any invoice, freight or express bill, bill of lading, storage or warehouse
receipt, draft against debtors, assignment, verification, notice and other
document in connection with any Collateral, (D) commence and prosecute any suit,
action or proceeding at law or in equity in any court of competent jurisdiction
to collect any Collateral and to enforce any other right in respect of any
Collateral, (E) defend any actions, suits, proceedings, audits, claims, demands,
orders or disputes brought against such Grantor with respect to any Collateral,
(F) settle, compromise or adjust any such actions, suits, proceedings, audits,
claims, demands, orders or disputes and, in connection therewith, give such
discharges or releases as Agent may deem appropriate, (G) assign any
Intellectual Property owned by the Grantors or any IP Licenses of the Grantors
throughout the world on such terms and conditions and in such manner as Agent
shall in its sole discretion determine, including the execution and filing of
any document necessary to effectuate or record such assignment and
(H) generally, sell, assign, convey, transfer or grant a Lien on, make any
Contractual Obligation with respect to and otherwise deal with, any Collateral
as fully and completely as though Agent were the absolute owner thereof for all
purposes and do, at Agent’s

 

26



--------------------------------------------------------------------------------

option, at any time or from time to time, all acts and things that Agent deems
necessary to protect, preserve or realize upon any Collateral and the Secured
Parties’ security interests therein and to effect the intent of the Loan
Documents, all as fully and effectively as such Grantor might do.

(vi)      If any Grantor fails to perform or comply with any Contractual
Obligation contained herein, Agent, at its option, but without any obligation so
to do, may perform or comply, or otherwise cause performance or compliance, with
such Contractual Obligation.

(b)      The expenses of the Agent incurred in connection with actions
undertaken as provided in this Section 6.1, together with interest thereon at a
rate set forth in subsection 1.3(c) of the Credit Agreement, from the date of
payment by the Agent to the date reimbursed by the relevant Grantor, shall be
payable by such Grantor to the Agent on demand.

(c)      Each Grantor hereby ratifies all that said attorneys shall lawfully do
or cause to be done by virtue of this Section 6.1. All powers, authorizations
and agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

Section 6.2      Authorization to File Financing Statements.    Each Grantor
authorizes Agent and its Related Persons, at any time and from time to time, to
file or record financing statements, amendments and continuation statements
thereto, and other filing or recording documents or instruments with respect to
any Collateral in such form and in such offices as Agent reasonably determines
appropriate or advisable to perfect the security interests of Agent under this
Agreement, and such financing statements and amendments may describe the
Collateral covered thereby as “all assets of the debtor”. A photographic or
other reproduction of this Agreement shall be sufficient as a financing
statement or other filing or recording document or instrument for filing or
recording in any jurisdiction. Such Grantor also hereby ratifies its
authorization for Agent to have filed any initial financing statement or
amendment thereto under the UCC (or other similar laws) in effect in any
jurisdiction if filed prior to the date hereof.

Section 6.3      Authority of Agent.    Each Grantor acknowledges that the
rights and responsibilities of Agent under this Agreement with respect to any
action taken by Agent or the exercise or non-exercise by Agent of any option,
voting right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between Agent and the Grantors, Agent shall be conclusively presumed to be
acting as agent for the Secured Parties with full and valid authority so to act
or refrain from acting, and no Grantor shall be under any obligation or
entitlement to make any inquiry respecting such authority.

 

27



--------------------------------------------------------------------------------

Section 6.4      Duty; Obligations and Liabilities.    (a) Agent’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession shall be to deal with it in the same manner as
Agent deals with similar property for its own account. The powers conferred on
Agent hereunder are solely to protect Agents interest in the Collateral and
shall not impose any duty upon Agent to exercise any such powers. Agent shall be
accountable only for amounts that it receives as a result of the exercise of
such powers, and neither it nor any of its Related Persons shall be responsible
to any Grantor for any act or failure to act hereunder, except for their own
gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction. In addition, Agent shall not be liable or responsible
for any loss or damage to any Collateral, or for any diminution in the value
thereof, by reason of the act or omission of any warehousemen, carrier,
forwarding agency, consignee or other bailee if such Person has been selected by
Agent in good faith.

(b)      No Secured Party and no Related Person thereof shall be liable for
failure to demand, collect or realize upon any Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Grantor or any other Person or to take any
other action whatsoever with regard to any Collateral. The powers conferred on
Agent hereunder shall not impose any duty upon any other Secured Party to
exercise any such powers. The other Secured Parties shall be accountable only
for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their respective officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction.

ARTICLE VII

MISCELLANEOUS

Section 7.1      Reinstatement.    Each Grantor agrees that, if any payment made
by any Grantor or other Person and applied to the Secured Obligations is at any
time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the proceeds of any Collateral are required to be returned by any Secured Party
to such Grantor, its estate, trustee, receiver or any other party, including any
Grantor, under any bankruptcy law, state or federal law, common law or equitable
cause, then, to the extent of such payment or repayment, any Lien or other
Collateral securing such liability shall be and remain in full force and effect,
as fully as if such payment had never been made. If, prior to any of the
foregoing, any Lien or other Collateral securing such Grantor’s liability
hereunder shall have been released or terminated by virtue of the foregoing,
such Lien, other Collateral or provision shall be reinstated in full force and
effect and such prior release, termination, cancellation or surrender shall not
diminish, release, discharge, impair or otherwise affect the obligations of any
such Grantor in respect of any Lien or other Collateral securing such obligation
or the amount of such payment.

 

28



--------------------------------------------------------------------------------

Section 7.2      Release of Collateral.    (a)  At the time provided in
subsection 8.10(b)(iii) of the Credit Agreement, the Collateral shall be
released from the Lien created hereby and this Agreement and all obligations
(other than those expressly stated to survive such termination) of Agent and
each Grantor hereunder shall terminate, all without delivery of any instrument
or performance of any act by any party, and all rights to the Collateral shall
revert to the Grantors. Each Grantor is hereby authorized to file UCC amendments
at such time evidencing the termination of the Liens so released. At the request
of any Grantor following any such termination, Agent shall deliver to such
Grantor any Collateral of such Grantor held by Agent hereunder and execute and
deliver to such Grantor such documents as such Grantor shall reasonably request
to evidence such termination.

(b)      If Agent shall be directed or permitted pursuant to subsection 8.10(b)
of the Credit Agreement to release any Lien or any Collateral, such Collateral
shall be released from the Lien created hereby to the extent provided under, and
subject to the terms and conditions set forth in, such subsection. In connection
therewith, Agent, at the request of any Grantor, shall execute and deliver to
such Grantor such documents as such Grantor shall reasonably request to evidence
such release.

(c)      At the time provided in subsection 8.10(b) of the Credit Agreement and
at the request of the Company, a Grantor shall be released from its obligations
hereunder in the event that all the Stock and Stock Equivalents of such Grantor
shall be sold to any Person that is not an Affiliate of the Company and the
Subsidiaries of the Company in a transaction permitted by the Loan Documents.

Section 7.3      Independent Obligations.    The obligations of each Grantor
hereunder are independent of and separate from the Obligations and the
Guaranteed Obligations. If any Secured Obligation or Guaranteed Obligation is
not paid when due, or upon any Event of Default (subject to Section 7.1(c) of
the Credit Agreement in the case of a Financial Covenant Event of Default),
Agent may, at its sole election, proceed directly and at once, without notice,
against any Grantor and any Collateral to collect and recover the full amount of
any Secured Obligation or Guaranteed Obligation then due, without first
proceeding against any other Grantor or any other Collateral and without first
joining any other Grantor in any proceeding.

Section 7.4      No Waiver by Course of Conduct.     No Secured Party shall by
any act (except by a written instrument pursuant to Section 7.5), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Event of Default. No failure to exercise,
nor any delay in exercising, on the part of any Secured Party, any right, power
or privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by any Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy that such
Secured Party would otherwise have on any future occasion.

 

29



--------------------------------------------------------------------------------

Section 7.5      Amendments in Writing.    None of the terms or provisions of
this Agreement may be waived, amended, supplemented or otherwise modified except
in accordance with Section 9.1 of the Credit Agreement; provided, however, that
annexes to this Agreement may be supplemented (but no existing provisions may be
modified and no Collateral may be released) through Pledge Amendments and
Joinder Agreements, in substantially the form of Annex 1 and Annex 2,
respectively, in each case duly executed by Agent and each Grantor directly
affected thereby.

Section 7.6      Additional Grantors; Additional Pledged Collateral. (a) Joinder
Agreements. If, at the option of the Company or as required pursuant to
Section 4.13 of the Credit Agreement, the Company shall cause any Subsidiary
that is not a Grantor to become a Grantor hereunder, such Subsidiary shall
execute and deliver to Agent a Joinder Agreement substantially in the form of
Annex 2 and shall thereafter for all purposes be a party hereto and have the
same rights, benefits and obligations as a Grantor party hereto on the date
hereof.

(b)    Pledge Amendments. To the extent any Pledged Collateral has not been
delivered as of the date hereof, such Grantor shall deliver a pledge amendment
duly executed by the Grantor in substantially the form of Annex 1 (each, a
“Pledge Amendment”). Such Grantor authorizes Agent to attach each Pledge
Amendment to this Agreement.

Section 7.7      Notices.     All notices, requests and demands to or upon Agent
or any Grantor hereunder shall be effected in the manner provided for in
Section 9.2 of the Credit Agreement; provided, however, that any such notice,
request or demand to or upon any Grantor shall be addressed to the Company’s
notice address set forth in such Section 9.2.

Section 7.8      Successors and Assigns.    This Agreement shall be binding upon
the successors and assigns of each Grantor and shall inure to the benefit of
each Secured Party and their successors and assigns; provided, however, that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of Agent.

Section 7.9      Counterparts.     This Agreement may be executed in any number
of counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or by Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

Section 7.10      Severability.    Any provision of this Agreement being held
illegal, invalid or unenforceable in any jurisdiction shall not affect any part
of such provision not held illegal, invalid or unenforceable, any other
provision of this Agreement or any part of such provision in any other
jurisdiction.

 

30



--------------------------------------------------------------------------------

Section 7.11      Governing Law.    This Agreement and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.

Section 7.12      Waiver of Jury Trial.    EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO, OR
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH, ANY LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREIN OR RELATED THERETO (WHETHER
FOUNDED IN CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO OTHER PARTY AND NO RELATED PERSON OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.12.

EACH GRANTOR AGREES TO BE BOUND BY THE PROVISIONS OF SUBSECTION 9.18(b) AND
(c) OF THE CREDIT AGREEMENT.

Section 7.13      Amendment and Restatement of Original Security
Agreement.    This Agreement constitutes an amendment and restatement of the
Original Security Agreement in its entirely and the Original Security Agreement
shall thereafter be and shall be deemed replaced and superseded in all respect
by this Agreement. The execution of this Agreement shall not operate as a
novation, waiver of any right, power or remedy of the Agent or Secured Parties,
nor constitute a waiver of any provision of the Original Security Agreement.
Each Grantor (i) acknowledges and agrees that this Agreement does not constitute
a novation or termination of the “Secured Obligations” under the Original
Security Agreement or the other Loan Documents as in effect prior to the
effective date of the amendment and restatement of the Original Security
Agreement (the “Restatement Effective Date”) and which remain outstanding as of
the Restatement Effective Date, (ii) acknowledges and agrees that the “Secured
Obligations” under the Original Security Agreement and the other Loan Documents
are in all respects continuing (as amended and restated hereby and which are in
all respects hereinafter subject to the terms herein), (iii) ratifies and
reaffirms all of its payments and performance obligations, contingent or
otherwise, under each Loan Document, (iv) and ratifies and reaffirms each of the
liens and security interests granted by it to General Electric Capital
Corporation, as collateral trustee for the ratable benefit of the secured
parties named in the Original Security Agreement, in or pursuant to the Original
Security Agreement, which liens and security interests were assigned to Agent
pursuant to the Assignment Agreement, are valid and subsisting, and confirms and
agrees that such liens and security interests are in all respects continuing and
in full force and effect and shall continue to secure all of the Secured
Obligations, including without limitation, all Obligations under the Credit
Agreement and (v) agrees that this Agreement shall in no manner impair or
otherwise adversely affect any of such liens and security interests.

 

31



--------------------------------------------------------------------------------

(b)    On and after the Restatement Effective Date, (i) all references to the
Original Security Agreement or the “Security Agreement” in the Loan Documents
shall be deemed to refer to this Agreement, (ii) all references to the Original
Security Agreement” or the “Security Agreement” in all deposit account control
agreements and all securities account control agreements executed in connection
with the Credit Agreement or Original Security Agreement shall be deemed to
refer to this Agreement.

[SIGNATURE PAGES FOLLOW]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Amended and Restated
Security Agreement to be duly executed and delivered as of the date first above
written.

Grantors:

 

ENTRAVISION COMMUNICATIONS CORPORATION,
a Delaware corporation

FEIN: 95-4783236

  

ENTRAVISION SAN DIEGO, INC., a California corporation

FEIN: 33-0921979

ENTRAVISION, L.L.C., a Delaware limited liability company

FEIN: 95-4635405

  

ENTRAVISION HOLDINGS, LLC, a California limited liability company

FEIN: 95-4850445

ENTRAVISION EL-PASO, L.L.C., a Delaware limited liability company

FEIN: 95-4635149

  

THE COMMUNITY BROADCASTING COMPANY OF SAN DIEGO, INCORPORATED, a California
corporation

FEIN: 33-0459185

ENTRAVISION-TEXAS G.P., LLC, a Delaware limited liability company

FEIN: 27-3432832

  

CHANNEL FIFTY SEVEN, INC., a California corporation

FEIN: 33-0637781

ENTRAVISION-TEXAS L.P., INC., a Delaware corporation

FEIN: 04-3589346

  

VISTA TELEVISION, INC., a California corporation

FEIN: 33-0622519

ARIZONA RADIO, INC., a Delaware corporation

FEIN: 88-0305822

  

ASPEN FM, INC., a Colorado corporation

FEIN: 91-0253467

Z-SPANISH MEDIA CORPORATION, a Delaware corporation

FEIN: 68-0415278

  

ENTRAVISION-TEXAS LIMITED PARTNERSHIP, a Texas limited partnership

FEIN: 75-3010492

LOS CEREZOS TELEVISION COMPANY, a Delaware corporation

FEIN: 52-1189716

  

ENTRAVISION COMMUNICATIONS COMPANY, L.L.C., a Delaware limited liability company

FEIN: 95-4566568

LATIN COMMUNICATIONS GROUP INC., a Delaware corporation

FEIN: 13-4006852

  

LOTUS/ENTRAVISION REPS, LLC, a Delaware limited liability company

FEIN: 95-4871909

DIAMOND RADIO, INC., a California corporation

FEIN: 68-0370595

  

[SIGNATURE PAGE TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

LGC, LLC, a Delaware limited liability company

FEIN: N/A

 

TODOBEBE, LLC, a Delaware limited liability company

FEIN: 46-2491417

 

By:

 

/s/ Christopher T. Young

Name: Christopher T. Young

Title: EVP, Treasurer and CFO

[SIGNATURE PAGE TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

ACCEPTED AND AGREED

as of the date first above written:

GENERAL ELECTRIC CAPITAL CORPORATION
as Agent

By:

 

/s/ Steven J. Heise

 

Name: Steven J. Heise

 

Title: Duly Authorized Signatory

[SIGNATURE PAGE TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

ANNEX 1

TO

SECURITY AGREEMENT1

FORM OF PLEDGE AMENDMENT

This Pledge Amendment, dated as of                  , 20    , is delivered
pursuant to Section 7.6 of the Amended and Restated Security Agreement, dated as
of August [    ], 2013, by Entravision Communications Corporation (the
“Company”), the undersigned Grantor and the other Affiliates of the Company from
time to time party thereto as Grantors in favor of General Electric Capital
Corporation, as Agent for the Secured Parties referred to therein (the “Security
Agreement”). Capitalized terms used herein without definition are used as
defined in the Security Agreement.

The undersigned hereby agrees that this Pledge Amendment may be attached to the
Security Agreement and that the Pledged Collateral listed on Annex 1-A to this
Pledge Amendment shall be and become part of the Collateral referred to in the
Security Agreement and shall secure all Obligations of the undersigned.

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Sections 3.1, 3.2, 3.5 and 3.10 of the Security
Agreement is true and correct and as of the date hereof as if made on and as of
such date.

 

[GRANTOR]

By:

 

 

 

Name:

 

Title:

 

 

1 To be used for pledge of Additional Pledged Collateral by existing Grantor.

 

A1-1



--------------------------------------------------------------------------------

Annex 1-A

 

PLEDGED STOCK   ISSUER               CLASS             CERTIFICATE
        NO(S).           PAR
      VALUE         NUMBER
OF
SHARES,
UNITS OR
  INTERESTS  

 

PLEDGED DEBT INSTRUMENTS   ISSUER     DESCRIPTION OF
            DEBT               CERTIFICATE
        NO(S).           FINAL
  MATURITY     PRINCIPAL
    AMOUNT    

 

A1-2



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED

as of the date first above written:

GENERAL ELECTRIC CAPITAL CORPORATION

        as Agent

By:

 

 

 

Name:

 

Title:

 

A1-3



--------------------------------------------------------------------------------

ANNEX 2

TO

SECURITY AGREEMENT

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of                  , 20    , is delivered
pursuant to Section 7.6 of the Amended and Restated Security Agreement, dated as
of August 1, 2013, by Entravision Communications Corporation (the “Company”) and
the Affiliates of the Company from time to time party thereto as Grantors in
favor of the General Electric Capital Corporation, as Agent for the Secured
Parties referred to therein (the “Security Agreement”). Capitalized terms used
herein without definition are used as defined in the Security Agreement.

By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 7.6 of the Security Agreement, hereby becomes a party to the Security
Agreement as a Grantor thereunder with the same force and effect as if
originally named as a Grantor therein and, without limiting the generality of
the foregoing, as collateral security for the prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of the Secured Obligations of the undersigned, hereby mortgages, pledges and
hypothecates to Agent for the benefit of the Secured Parties, and grants to
Agent for the benefit of the Secured Parties a lien on and security interest in,
all of its right, title and interest in, to and under the Collateral of the
undersigned and expressly assumes all obligations and liabilities of a Grantor
thereunder. The undersigned hereby agrees to be bound as a Grantor for the
purposes of the Security Agreement.

The information set forth in Annex 1-A is hereby added to the information set
forth in Schedules 1 through 6 to the Security Agreement. By acknowledging and
agreeing to this Joinder Agreement, the undersigned hereby agree that this
Joinder Agreement may be attached to the Security Agreement and that the Pledged
Collateral listed on Annex 1-A to this Joinder Amendment shall be and become
part of the Collateral referred to in the Security Agreement and shall secure
all Secured Obligations of the undersigned.

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article III of the Security Agreement applicable to
it is true and correct on and as the date hereof as if made on and as of such
date.

 

A2-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, THE UNDERSIGNED HAS CAUSED THIS JOINDER AGREEMENT TO BE DULY
EXECUTED AND DELIVERED AS OF THE DATE FIRST ABOVE WRITTEN.

 

[Additional Grantor]

By:

 

 

 

  Name:

 

  Title:

 

A2-2



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED

as of the date first above written:

[EACH GRANTOR PLEDGING

ADDITIONAL COLLATERAL]

By:

 

 

 

Name:

 

Title:

GENERAL ELECTRIC CAPITAL CORPORATION
        as Agent

By:

 

 

 

Name:

 

Title:

 

A2-3



--------------------------------------------------------------------------------

ANNEX 3

TO

SECURITY AGREEMENT

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

THIS [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT, dated as of
[        ], is made by each of the entities listed on the signature pages hereof
(each a “Grantor” and, collectively, the “Grantors”), in favor of General
Electric Capital Corporation (“GE Capital”), as administrative agent (in such
capacity, together with its successors and permitted assigns, the “Agent”) for
the Secured Parties.

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement dated as of May 31, 2013 (as
the same may be amended, modified, restated and/or supplemented from time to
time, the “Credit Agreement”) among the Company, the other persons party thereto
that are designated as a “Credit Party”, the lenders from time to time party
thereto, and Agent, the lenders have severally agreed to make extensions of
credit to the Company upon the terms and subject to the conditions set forth
therein;

WHEREAS, each Grantor (other than the Company) has agreed, pursuant to a
Guaranty dated as of May 31, 2013 in favor of Agent (the “Credit Agreement
Guaranty”), to guarantee the Obligations of the Company;

WHEREAS, all of the Grantors are party to the Amended and Restated Security
Agreement pursuant to which the Grantors are required to execute and deliver
this [Copyright] [Patent] [Trademark] Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Secured
Parties to enter into the Loan Documents, each Grantor hereby agrees with Agent
as follows:

Section 1.      Defined Terms.    Capitalized terms used herein without
definition are used as defined in the Security Agreement.

Section 2.      Grant of Security Interest in [Copyright] [Trademark] [Patent]
Collateral.    Each Grantor, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of such Grantor, hereby mortgages, pledges
and hypothecates to Agent for the benefit of the Secured Parties, and grants to
Agent for the benefit of the Secured Parties a Lien on and security interest in,
all of its right, title and interest in, to and under the following Collateral
of such Grantor (the “[Copyright] [Patent] [Trademark] Collateral”):

(a)      [all of its Copyrights and all IP Licenses providing for the grant by
or to such Grantor of any right under any Copyright, including, without
limitation, those referred to on Schedule 1 hereto;

(b)      all renewals, reversions and extensions of the foregoing; and

 

A3-1



--------------------------------------------------------------------------------

(c)      all income, royalties, proceeds and Liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.]

or

(a)      [all of its Patents and all IP Licenses providing for the grant by or
to such Grantor of any right under any Patent, including, without limitation,
those referred to on Schedule 1 hereto;

(b)      all reissues, reexaminations, continuations, continuations-in-part,
divisionals, renewals and extensions of the foregoing; and

(c)      all income, royalties, proceeds and Liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.]

or

(a)      [all of its Trademarks and all IP Licenses providing for the grant by
or to such Grantor of any right under any Trademark, including, without
limitation, those referred to on Schedule 1 hereto;

(b)      all renewals and extensions of the foregoing;

(c)      all goodwill of the business connected with the use of, and symbolized
by, each such Trademark; and

(d)      all income, royalties, proceeds and Liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.]

Section 3.      Security Agreement.    The security interest granted pursuant to
this [Copyright] [Patent] [Trademark] Security Agreement is granted in
conjunction with the security interest granted to Agent pursuant to the Security
Agreement and each Grantor hereby acknowledges and agrees that the rights and
remedies of Agent with respect to the security interest in the [Copyright]
[Patent] [Trademark] Collateral made and granted hereby are more fully set forth
in the Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein.

Section 4.      Grantor Remains Liable.    Each Grantor hereby agrees that,
anything herein to the contrary notwithstanding, such Grantor shall assume full
and complete responsibility for the prosecution, defense, enforcement or any
other necessary or desirable actions in connection with their [Copyrights]
[Patents] [Trademarks] and IP Licenses subject to a security interest hereunder.

 

A3-2



--------------------------------------------------------------------------------

Section 5.      Counterparts.    This [Copyright] [Patent] [Trademark] Security
Agreement may be executed in any number of counterparts and by different parties
in separate counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement. Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart.

Section 6.      Governing Law.    This [Copyright] [Patent] [Trademark] Security
Agreement and the rights and obligations of the parties hereto shall be governed
by, and construed and interpreted in accordance with, the law of the State of
New York.

[SIGNATURE PAGES FOLLOW]

 

A3-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this [Copyright] [Patent]
[Trademark] Security Agreement to be executed and delivered by its duly
authorized officer as of the date first set forth above.

 

Very truly yours,

[GRANTOR]
        as Grantor

By:

 

 

 

Name:

 

Title:

 

ACCEPTED AND AGREED

as of the date first above written:

GENERAL ELECTRIC CAPITAL CORPORATION
        as Agent

By:

 

 

 

Name:

 

Title:

[SIGNATURE PAGE TO [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT]

 

A3-4



--------------------------------------------------------------------------------

ACKNOWLEDGMENT OF GRANTOR

 

State of                               )

                                            )         ss.

County of                           )

On this          day of                  , 20     before me personally appeared
                , proved to me on the basis of satisfactory evidence to be the
person who executed the foregoing instrument on behalf of                 , who
being by me duly sworn did depose and say that he is an authorized officer of
said corporation, that the said instrument was signed on behalf of said
corporation as authorized by its Board of Directors and that he acknowledged
said instrument to be the free act and deed of said corporation.

 

 

Notary Public

[ACKNOWLEDGEMENT OF GRANTOR FOR [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY
AGREEMENT]

 

A3-5



--------------------------------------------------------------------------------

SCHEDULE I

TO

[COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT

[Copyright] [Patent] [Trademark] Registrations

1.   REGISTERED [COPYRIGHTS] [PATENTS] [TRADEMARKS]

[Include Registration Number and Date]

2.   [COPYRIGHT] [PATENT] [TRADEMARK] APPLICATIONS

[Include Application Number and Date]

3.   IP LICENSES

[Include complete legal description of agreement (name of agreement, parties and
date)]